DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/15/2014. It is noted, however, that applicant has not filed a certified copy of the JP 2014-083824 application as required by 37 CFR 1.55.
Claim Objections
Claims 3 and 8 objected to because of the following informalities:  Claim states, “the detection electrode has a portion which does not has the second region”. Examiner presumes the statement to read as, “the detection electrode has a portion which does not have the second region” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al (US Patent No. 9019219).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al (US Patent No. 9019219).
Regarding claim 1, Cheong discloses:
A detection device, (at least refer to fig. 2A and column 4, line 20. Describes a touch screen panel) comprising: 
A substrate, (at least refer to fig. 2A-2E and column 5, line 30. Describes a substrate 10); and 
A detection electrode on the first substrate, (at least refer to fig. 2A-2B and column 4, line 23. Describes a first hybrid electrode 20 extending in a first direction on a substrate and a second hybrid electrode 30 extending in a second direction crossing the first direction)
Wherein the detection electrode has a lower layer portion and an upper layer portion which is on and in contact with the lower layer portion, the lower layer portion being between the substrate and the upper layer portion, (at least refer to fig. 2A-2E and column 4, line 23. Describes a first hybrid electrode 20 extending in a first direction on a substrate and a second hybrid electrode 30 extending in a second direction crossing the first direction. Column 2, line 34. Describes the first hybrid electrode and between the substrate and the second hybrid electrode)
The upper layer portion has a first region which is in contact with the lower layer portion and a second region which is not in contact with the lower layer portion, (at least refer to fig. 2A-2E and column 6, line 25. Describes the second hybrid electrode 30 may include a second lower transparent layer 31, a second metal layer 33, and a second transparent metal oxide layer 35 which are sequentially stacked. Column 6, line 56. Describes the first transparent metal oxide layer 25 is directly in contact with the second lower transparent layer 31. Wherein other region of the second layer 31 is not in contact with the first layer 25) and the first and second regions are located continuously, (at least refer to fig. 1-2A and column 4, line 23. Describes a second hybrid electrode spaced apart from the first hybrid electrode on the substrate, the second hybrid electrode including second electrode cells arranged in a second direction crossing the first direction and second connection electrodes connecting the second electrode cells to each other in the second direction, and the second electrode cells disposed between the first connection electrodes. The figure depicts a continuous structure of the layer).
Regarding claim 6, Cheong discloses:
A substrate with a detection electrode, (at least refer to fig. 1 and column 1, line 65. Describes a touch screen panel may include: a substrate) comprising: 
A base substrate, (at least refer to fig. 2A-2E and column 5, line 30. Describes a substrate 10); and 
A lower layer portion and an upper layer portion which are included in the detection electrode, (at least refer to fig. 2A-2B and column 4, line 23. Describes a first hybrid electrode 20 extending in a first direction on a substrate and a second hybrid electrode 30 extending in a second direction crossing the first direction)
Wherein the lower layer portion on the base substrate and the upper layer portion which is on and in contact with the lower layer portion, the lower layer portion being between the base substrate and the upper layer portion, (at least refer to fig. 2A-2E and column 4, line 23. Describes a first hybrid electrode 20 extending in a first direction on a substrate and a second hybrid electrode 30 extending in a second direction crossing the first direction. Column 2, line 34. Describes the first hybrid electrode and between the substrate and the second hybrid electrode)
The upper layer portion has a fist region which is in contact with the lower layer portion and a second region which is not in contact with the lower layer portion, (at least refer to fig. 2A-2E and column 6, line 25. Describes the second hybrid electrode 30 may include a second lower transparent layer 31, a second metal layer 33, and a second transparent metal oxide layer 35 which are sequentially stacked. Column 6, line 56. Describes the first transparent metal oxide layer 25 is directly in contact with the second lower transparent layer 31. Wherein other region of the second layer 31 is not in contact with the first layer 25) and the first and second regions are located continuously, (at least refer to fig. 1-2A and column 4, line 23. Describes a second hybrid electrode spaced apart from the first hybrid electrode on the substrate, the second hybrid electrode including second electrode cells arranged in a second direction crossing the first direction and second connection electrodes connecting the second electrode cells to each other in the second direction, and the second electrode cells disposed between the first connection electrodes. The figure depicts a continuous structure of the layer).
Regarding claim 5, Cheong discloses:
Wherein the second region is located at both sides of the first region in a width direction of the first region, (at least refer to fig. 2A and column 6, line 56. Describes the first transparent metal oxide layer 25 is directly in contact with the second lower transparent layer 31. Wherein other region of the second layer 31 is not in contact with the first layer 25).
Regarding claim 10, Cheong discloses:
Wherein the second region is located at both sides of the first region in a width direction of the first region, (at least refer to fig. 2A and column 6, line 56. Describes the first transparent metal oxide layer 25 is directly in contact with the second lower transparent layer 31. Wherein other region of the second layer 31 is not in contact with the first layer 25).
Allowable Subject Matter
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/21/2022